Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of D. Ramage et al., App. No. 16/753,287 (Sep. 28, 2018) are pending, under examination and stand rejected.  

The examiner introduces a new ground of rejection below, based on art that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement.  As such, this action is maintained as non-final.  MPEP § 706.07(a).  

Withdrawal Claim Rejections § 112

Rejection of claims 1-8, 10, 11 and 12-17 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections § 102

Rejection of claims 1-19 over N. Hallinan et al., US 10,067,113 (2018) (“Hallinan”) is withdrawn in view of Applicant’s remarks.  

Withdrawal Claim Rejections § 103

Rejection of claims 1-19 over N. Hallinan et al., US 10,067,113 (2018) (“Hallinan”) when considered with Paulik et al., US 4,810,821 (1989) is withdrawn in view of Applicant’s remarks.  


Withdrawal Non-Statutory Double Patenting Rejection

Rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,067,113 (2018) (“Hallinan”) when considered with Paulik et al., US 4,810,821 (1989) in view of Applicant’s filing of a terminal disclaimer.

Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  

Instant claim 1 is reproduced below for reference.  

1. A composition comprising: 

acetic acid; 

water; and 

at least one tri-aliphatic hydrocarbyl phosphine oxide; 

wherein the acetic acid is present in the composition at the amount of 60% to about 80%, by weight, based on the weight of the composition; 

wherein the water is present in the composition at the amount of 0.1% to about 6%, by weight, based on the weight of the composition; and 

wherein the at least one tri-aliphatic hydrocarbyl phosphine oxide is present in the composition at the amount of 2% to about 20%, by weight, based on the weight of the composition.


Claim Term “tri-aliphatic hydrocarbyl phosphine oxide”

The instant specification defines the term “tri-aliphatic hydrocarbyl phosphine oxide” as follows:

As used herein, the phrase "tri-aliphatic hydrocarbyl phosphine oxide" refers to a compound that includes a phosphorus atom that is substituted with one oxo moiety, and three aliphatic hydrocarbyl moieties. As used herein the phrases "aliphatic hydrocarbyl", "aliphatic hydrocarbyl moieties", and the like refer to non-aromatic hydrocarbons that may be saturated or unsaturated. In some embodiments, the aliphatic hydrocarbyl moieties are non-aromatic, non-cyclic hydrocarbons that may be saturated or unsaturated. 

Thus, for example, triphenyl phosphine oxide would not fall within the scope of the claimed “tri-aliphatic hydrocarbyl phosphine oxides”.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over W. Brtko et al., US 7,790,920 (2010) (“Brtko”) in view of N. Hallinan et al., US 10,067,113 (2018) (“Hallinan”), in further view of J. Hinnenkamp et al., US 5,817,869 (1998) (“Hinnenkamp”).  


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

W. Brtko et al., US 7,790,920 (2010) (“Brtko”)

Brtko discloses a process for producing acetic acid comprising carbonylating methanol to form a reaction mixture comprising a catalyst, catalyst stabilizer, acetic acid, methanol, methyl iodide, methyl acetate, water, and carbon monoxide.  Brtko at col. 1, lines 50-55.  

Brtko discloses that suitable rhodium catalysts are taught, for example, by U.S. Pat. No. 5,817,869 and include rhodium metal and rhodium compounds.  Brtko at col. 2, lines 3-10.  Brtko discloses that More preferably, the rhodium compounds are selected from the group consisting of Rh2(CO4)I2, Rh2(CO4)Br2, Rh2(CO)4Cl2, Rh(CH3CO2)2, Rh(CH3CO2)3, [H]Rh(CO)2I2, preferably, Rh(CH3CO2)3, [H]Rh(CO)2I2.  Brtko at col. 2, lines 9-15.  

Brtko discloses that the carbonylation reaction is performed in the presence of a catalyst stabilizer.  Brtko at col. 2, lines 37-39.  Brtko teaches that preferred non-salt stabilizers are pentavalent Group VA oxides (Brtko cites U.S. Pat. No. 5,817,869) and that phosphine oxides are more preferred, and triphenylphosphine oxides are most preferred.  Brtko at col. 2, lines 42-45.  

Brtko further discloses that the carbonylation reaction is preferably performed in the presence of water, preferably, the concentration of water present is from about 2 wt % to 

In the Example, Brtko discloses that a carbonylation mixture (100 parts by weight) comprising water 6.37%, carbon monoxide 0.13%, carbon dioxide 0.09%, hydrogen iodide 2.70%, methyl iodide 12.91%, methyl acetate 2.85%, methanol 0.02%, acetic acid 65.57%, propionic acid 0.04%, a catalyst stabilizer 9.28%, and a catalyst 0.04% is fed to a distillation column at stage 1.  Brtko at col. 4, lines 15-23.  Brtko teaches that upon practice of the process, the majority (94%) of the stream is a crude acetic acid which flows to downstream equipment for drying and recovery of pure acetic acid.  Brtko at col. 4, lines 54-56.  

Brtko teaches each and every limitation of instant claim 1, except that Brtko does not disclose a specific species of “tri-aliphatic hydrocarbyl phosphine oxide” (catalyst stabilizer) falling within the instant claims.  

N. Hallinan et al., US 10,067,113 (2018) (“Hallinan”)

Hallinan discloses a process for producing acetic acid comprising contacting methanol and carbon monoxide in the presence of a liquid reaction medium under carbonylation conditions sufficient to form acetic acid, wherein the liquid reaction medium includes: a carbonylation catalyst selected from rhodium catalysts, iridium catalysts and palladium catalysts; from 1 wt % to 14 wt% water; and an additive including a mixture of at least four phosphine oxides, wherein each phosphine oxide has the formula OPX3.  Hallinan at col. 1, lines 49-60.  

Hallinan teaches that the effect of the additives may range from those that allow substantially improved catalyst stabilization and substantially improved corrosion inhibition, to those that principally allow substantially improved catalyst stabilization and to those that principally allow improved corrosion inhibition, for example, such 

In one embodiment, Hallinan teaches that the phosphine oxide is Cyanex®923, commercially available from Cytec Corporation.  Hallinan at col. 10, lines 65-67.  The composition of Cyanex 923 is reported in the art to be the four phosphine oxides as follows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


See E. Dziwinski et al., 16 Solvent Extraction and Ion Exchange, 1515-1525 (1998).  

Hallinan teaches that the concentration of compound mixture (i.e., at least four phosphine oxides) in the reaction medium should be sufficient to maintain the activity and/or stability of the carbonylation catalyst, for example, the concentration of compound mixture in the reaction medium may be from 0.05 mol/L to 1.8 mol/L, or from 0.1 mol/L to 1.8 mol/L, or from 0.2 mol/L to 1.8 mol/L, or from 0.25 mol/L to 1.5 mol/L, or from 0.5 mol/L to 1.0 mol/L of reaction medium.  Hallinan at col 11, lines 18-25.  

J. Hinnenkamp et al., US 5,817,869 (1998) (“Hinnenkamp”)

Hinnenkamp discloses that improved catalyst stability, as well as improved yields and reaction rates, can be obtained by introducing at least one pentavalent Group VA oxide to a carbonylation system comprising a rhodium containing component and a liquid 

Hinnenkamp teaches that in the practice of the invention, the amount of said pentavalent Group VA oxide is Such that its concentration to rhodium is greater than about 60:1. Preferably, the concentration of the pentavalent Group VA oxide to rhodium is from about 60:1 to about 500:1.  Hinnenkamp at col. 4, lines 27-31.  In this regard, Hinnenkamp discloses that typically, from about 0.2 to about 3M pentavalent Group VA oxide is present in the liquid reaction medium, more preferably, from about 0.4 to about 1.5M pentavalent Group VA oxide is present in the liquid reaction medium.  Hinnenkamp at col. 4, lines 32-26.  

Hinnenkamp discloses that specific examples of especially preferred pentavalent Group VA oxides that can be used in the instant invention include, but are not limited to, triethylphosphine oxide, tributylphosphine oxide, tripentylphosphine oxide, diphenylmethylphosphine oxide and triphenylphosphine oxide, with tributylphosphine oxide and triphenylphosphine oxide being more preferred.   Hinnenkamp at col. 5, lines 12-22.  Thus Hinnencamp’s examples of preferred pentavalent Group VA oxides are tri-aliphatic hydrocarbyl phosphine oxides, as instantly claimed.  

Hinnenkamp further discloses that water is deliberately introduced in select amounts into the carbonylation system and most preferably about 4 to about 9 weight 9% water is present.  Hinnenkamp at col. 6, lines 30-45.  

Hinnenkamp further teaches that the fourth component of the liquid reaction medium is acetic acid (HOAc), which is typically present in the reactor in an amount of from about 20 to about 80 weight %. The corresponding molarity range being from about 3 to about 12M, more preferably, the amount of acetic acid that is charged into the reactor is from about 35 to about 65 weight % (about 5 to about 10M).  Hinnenkamp at col. 7, lines 5-11.  

Instant Claims 1-20 are Obvious over the Combination of Brtko, HinnenKamp, and Hallinan

Respecting instant claims 1-20, one of ordinary skill in the art would be motivated with a reasonably likelihood of success to practice the carbonylation process of Brtko (as disclosed in the Brtko Example) with Cyanex 923 as the catalyst stabilizer in the amount of 9.28% (as taught by Brtko), and using any of Rh2(CO)I2, Rh2(CO)4Br2, Rh2(CO)4Cl2, Rh(CH3CO2)2, Rh(CH3CO2)3, and [H]Rh(CO)I2 as the catalyst (taught by Brtko as preferred Rhodium catalysts and as claimed in instant claim 20).  One of ordinary skill in the art is so motivated in view of Hallinan’s teaching that Cyanex 923 is a suitable catalyst stabilizer in such carbonylation processes.  Upon practice of Brtko with 9.28% Cyanex 923, as modified by Hallinan, the reagents would be present in a composition in the following amounts.  

Composition Arrived at by One of Ordinary Skill in the Art Practicing the Example of Brtko as Modified by Hallinan

water
6.37%
Acetic acid
65.57%
Trioctyl phosphine oxide (TOPO)
1.29%
dioctylhexyl phosphine oxide (DOHPO)
3.89%
octyldihexyl phosphine oxide (ODHOP)
2.87%
Trihexyl phosphine oxide (THPO)
0.74%


Per above, either of DOHPO and ODHOP correspond to the instantly claimed “at least one tri-aliphatic hydrocarbyl phosphine oxide” and are each within the claimed range of 2% to 20%, the acetic acid is within the claimed range of 60% to about 80%, and the water meets the claimed range of 0.1% to about 6%. 

One of ordinary skill in the art would be motivated to employ Cyanex 923 as the catalyst stabilizer in the process of Brtko in view of Hallinan’s discloses that the very purpose of Cyanex 923 is catalyst stabilization.  

One of ordinary skill in the art would be further motivated to practice the process of Brtko as modified by Hallinan (per above) in view of Hinnenkamp’s teaching that improved catalyst stability, as well as improved yields and reaction rates, can be obtained by introducing at least one pentavalent Group VA oxide to a carbonylation system (where as discussed above Hinnenkamp’s examples of preferred pentavalent Group VA oxides are tri-aliphatic hydrocarbyl phosphine oxides, as instantly claimed) comprising a rhodium containing component and a liquid reaction medium, which reaction medium generally contains acetic acid, methyl iodide, and methyl acetate and Hinnenkamp’s further teaching that water is deliberately introduced in select amounts into the carbonylation system and most preferably about 4 to about weight 9% water is present and that the fourth component of the liquid reaction medium is acetic acid (HOAc), which is typically present in the reactor in an amount of from about 20 to about 80 weight %. 

The rational supporting the instant § 103 rejection is simple substitution of one known element for another (equivalent bases) to obtain predictable results or an obvious to try rational – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP § 2143(I).  That is, the Brtko Example teaches the instantly claimed invention except that the Brtko Example generically provides for the use of a “catalyst stabilizer” and a “catalyst”.  By plugging in a prior art “catalyst stabilizer” as taught by Hallinan and a prior art rhodium “catalyst” as taught by the disclosure of Brtko, one of ordinary skill in the art arrives at the instantly claimed invention.  In summary, upon practice of the Brtko Example process by one of ordinary skill in the art, modified according to the cited reference combination, each and every limitation of instant claims 1-20 is met, which claims are therefore unpatentable pursuant to § 103.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622